DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/3/2021, with respect to the rejection(s) of claim(s) 21, 23, 24, 26, and 27 under 35 U.S.C. 103 in view of Baird (U.S. Patent No. 4,808,925; hereafter Baird) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baird and Sharp et al. (Pub. No. US 2013/0249705 A1; hereafter Sharp).
Applicant persuasively argues that the prior art of Baird does not disclose that the sensor array comprises a “plurality of hall sensors disposed azimuthally about the core” as called for in newly amended claim 21. Baird discloses a magnetic detecting coil disposed azimuthally about the core, but not that the magnetic sensor is a plurality of hall sensors.
Prior art Sharp discloses that the magnetic field detector can be “at least one of: a magnetometer, a Hall-effect sensor, and a coil” (see Sharp claim 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the sensing coils of Baird with Hall-sensors, as taught by Sharp, as simple substitution of one known element for another to yield predictable results is deemed obvious and well within the purview of the ordinary workman in the art (see MPEP 2143(I)(B)).
Regarding the remaining rejections made in view of Baird in view of Shumway et al. (Pub. No. US 2013/0314092; hereafter Shumway) and McElhinney (Pub. No. US 2015/0034312; hereafter 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baird in view of Shumway et al. (Pub. No. US 2013/0314092 A1; hereafter Shumway), McElhinney et al. (Pub. No. US 2015/0034312 A1; hereafter McElhinney), and Sharp et al. (Pub. No. US 2013/0249705 A1; hereafter Sharp).
 	Regarding claim 1, Baird discloses a tube inspection system, comprising: an inspection device, wherein the inspection device comprises a memory module (see Baird Fig. 1, item 24), a differential amplifier (see Baird Fig. 2, item 54), and a sensor array (see Baird Fig. 1, item 10), wherein the sensor array comprises a first transmitter (see Baird Fig. 1, item 32), a second transmitter (see Baird Fig. 1, item 36), a core (see Baird Fig. 1, item 34), and a plurality of receivers (see Baird Fig. 1, items 40 and 44), wherein the core is disposed between the first transmitter and the second transmitter (see Baird Fig.1, item 34 is between items 32 and 36), and further wherein the first transmitter and the second transmitter are capable of guiding magnetic flux and producing a focused magnetic flux within at least two layers of tubing (see Baird Fig. 1, items 48, 50, and 52 which can be construed as “focused” at coils 40 and 44. See also Response to Arguments, above, with respect to the patentable weight given to “capable of” providing the flux with two layers of tubing.); and a service device (see Baird Fig. 1, item 20, the drum which winches the device up and down can broadly be construed as a “service device”).
	Baird does not disclose a telemetry module, wherein the telemetry module comprises an accelerometer and a gyro; and a centralizing module, wherein the centralizing module comprises at least three arms, and wherein the sensor array comprises a plurality of receivers, wherein the plurality of receivers are hall sensors azimuthally disposed about the core.
	Prior art Shumway discloses telemetry module, wherein the telemetry module comprises an accelerometer and a gyro (see Shumway paragraphs [0061] which discloses a telemetry module, and paragraph [0030] which discloses that the telemetry module comprises accelerometers and gyros).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Baird with telemetry sensing devices like the accelerometers and gyroscopes disclosed in Shumway in order to enable the device to collect and record telemetry data.
	Baird in view of Shumway does not disclose a centralizing module, wherein the centralizing module comprises at least three arms, and wherein the sensor array comprises a plurality of receivers, wherein the plurality of receivers are hall sensors azimuthally disposed about the core.
	McElhinney discloses a centralizing module, wherein the centralizing module comprises at least three arms (see McElhinney Fig. 5B, item 120).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Baird with stabilizer fins like those in McElhinney in order to “substantially center the tool 100 in the borehole” as suggested by McElhinney (see McElhinney paragraph [0025]).
	Baird in view of Shumway and McElhinney does not disclose a sensor array wherein the sensor array comprises a plurality of receivers, wherein the plurality of receivers are hall sensors azimuthally disposed about the core.
Prior art Sharp discloses that the magnetic field detector can be “at least one of: a magnetometer, a Hall-effect sensor, and a coil” (see Sharp claim 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the sensing coils of Baird with Hall-sensors, as taught by Sharp, as simple substitution of one known element for another to yield predictable results is deemed obvious and well within the purview of the ordinary workman in the art (see MPEP 2143(I)(B)).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baird in view of Shumway, McElhinney, and Sharp as applied to claim 1, above, and further in view of Martin (Pub. No. US 2017/0315256 A1; hereafter Martin).
Regarding claim 2, Baird in view of Shumway, McElhinney, and Sharp discloses the system of claim 1, but does not specifically disclose that the core comprises a silicone and iron mixture, a cobalt and iron mixture, a soft magnetic iron metal, and/or any combination thereof. Baird discloses that the core is a magnetic member, but does not disclose specifically what materials it is made of.
Martin discloses that it was well known in the art at the time the invention was filed to form a magnetic core piece out of “a central bar made of soft iron or of an equivalent material and magnets arranged at the two ends of the soft iron bar” (see Martin paragraph [0037]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the magnetic core piece of Baird with a soft iron core as taught by Martin in order to enable the magnet to be made with “great length” or other desired form factor, as suggested by Martin.


Claims 21, 23, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baird in view of Sharp
Regarding claim 21, Baird discloses an inspection device, comprising: a memory module (see Baird Fig. 1, item 24); a differential amplifier (see Baird Fig. 2, item 54); a transmitter matrix (see Baird Fig. 1, items 32, 34, and 36), wherein the transmitter matrix is capable of guiding magnetic flux and producing a focused magnetic flux within at least two layers of tubing (see Baird Fig. 1, items 48, 50, and 52 which can be construed as “focused” at coils 40 and 44. See also Response to Arguments, above, with respect to the patentable weight given to “capable of” providing the flux with two layers of tubing.); and a receiver matrix (see Baird Fig. 1, items 40 and 44), wherein the receiver matrix is disposed azimuthally on a sensor array (see Baird Fig. 1, items 40 and 44 are wrapped around, which can be construed as “disposed azimuthally”).
While Baird discloses a magnetic sensing coil disposed azimuthally about a core, wherein the core is disposed between transmitters of the transmitter matrix, Baird does not disclose that the receiver matrix is a plurality of hall sensors disposed azimuthally about a core.
Prior art Sharp discloses that the magnetic field detector can be “at least one of: a magnetometer, a Hall-effect sensor, and a coil” (see Sharp claim 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the sensing coils of Baird with Hall-sensors, as taught by Sharp, as simple substitution of one known element for another to yield predictable results is deemed obvious and well within the purview of the ordinary workman in the art (see MPEP 2143(I)(B)).

Regarding claim 23, Baird discloses the inspection device of claim 21, wherein the inspection device comprises two transmitters (see Baird Fig. 1, items 32 and 34).

Regarding claim 24, Baird discloses the inspection device of claim 23, wherein the two transmitters are energized in anti-direction with a 180-degree phase difference generating compressed magnetic flux (see Baird Fig. 1, items 32 and 34).

Regarding claim 26, Baird discloses the inspection device of claim 21, wherein the receiver matrix comprises azimuthal receiver sensors capable of 360 degrees of detection (see Baird Fig. 1, items 40 and 44 which are azimuthally disposed by being wrapped around the core, and are capable of sensing radial magnetic fields in a full circle).

Regarding claim 27, Baird discloses the inspection device of claim 21, wherein the receiver matrix is capable of measuring a magnetic field from a radial direction (see Baird Fig. 1, item 48 is the sensed magnetic field flux, which is in the radial direction).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baird in view of Sharp as applied to claim 21, above, and further in view of Cecco et al. (U.S. Patent No. 4,855,676; hereafter Cecco).
Regarding claim 22, Baird discloses the inspection device of claim 21, but does not specifically disclose that the transmitter is a coil or a rare earth magnet. Baird discloses using a transmitter magnet, but does not disclose what the magnet is made of.
Cecco discloses that it was well known in the art at the time the invention was filed to form a transmitter magnet out of rare earth metals (see Cecco Fig. 1, “rare earth magnets”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the magnets out of rare earth metals as rare earth metals exhibit desirable magnetic properties such as strong magnetic fields, compared to ferrite magnets.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	7/12/2021